Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 4-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/1/2022.
Applicant’s election without traverse of claim 1-3 in the reply filed on 11/1/2022 is acknowledged.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20130086998 A1) (hereinafter referred to as Lee), in view of Yang et al. (US 20070295372 A1) (hereinafter referred to as Yang) and Ono (WO 2014027435 A1).
	Regarding claim 1, Lee discloses a fluid handling device, comprising: a first liquid introduction part configured to introduce first liquid (Figure 5, item 212); a first washing liquid introduction part configured to introduce washing liquid (Figure 5, item 282); a first channel configured to carry liquid introduced to the first liquid introduction part and liquid introduced to the first washing liquid introduction part (Figure 5, item 281); a second liquid introduction part configured to introduce second liquid (Figure 5, item 216); a second washing liquid introduction part configured to introduce washing liquid (Figure 5, item 286); a second channel configured to carry liquid introduced to the second liquid introduction part and liquid introduced to the second washing liquid introduction part a second washing liquid introduction part configured to introduce washing liquid (Figure 5, item 287); a third channel configured to carry liquid flowed through the first channel and liquid flowed through the second channel a second washing liquid introduction part configured to introduce washing liquid (Figure 5, item 241); a first valve disposed between the first channel and the third channel (Figure 5, item 283); a second valve disposed between the second channel and the third channel (Figure 5, item 289); and a chamber connected to the third channel (Figure 5, item 240).
	While Lee teaches the valve positions, Lee is silent to the valves being diaphragm valves; however, Ono teaches the use of diaphragm valves in a microfluidic system (Para [0032], “First film 112 functions as a diaphragm (valve element) of a micro valve that controls the fluid flow in first chip 110”).  It is advantageous to use diaphragm valves to prevent unwanted liquids from being introduced to the incorrect channels.
	To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have substituted the valves of Lee with the diaphragm valves of Ono to provide the above advantage of preventing unwanted liquids from being introduced to the incorrect channels.
	Regarding claim 2, Lee/Ono teaches that the first diaphragm valve and the second diaphragm valve are disposed at positions different from each other in a flow direction of the third channel (Figure 5, items 283 and 289).
	Regarding claim 3, Lee discloses a third valve disposed between the first liquid introduction part and the first channel (Figure 5, item 213); a fourth valve disposed between the first washing liquid introduction part and the first channel (Figure 5, item 284); a fifth valve disposed between the second liquid introduction part and the second channel (Figure 5, item 219); and a sixth valve disposed between the second washing liquid introduction part and the second channel (Figure 5, item 288).
	While Lee teaches the valve positions, Lee is silent to the valves being diaphragm valves; however, Ono teaches the use of diaphragm valves in a microfluidic system (Para [0032], “First film 112 functions as a diaphragm (valve element) of a micro valve that controls the fluid flow in first chip 110”).  It is advantageous to use diaphragm valves to prevent unwanted liquids from being introduced to the incorrect channels.
	To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have substituted the valves of Lee with the diaphragm valves of Ono to provide the above advantage of preventing unwanted liquids from being introduced to the incorrect channels.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER V DIAZ whose telephone number is (571)272-4811. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis White can be reached on (571)270-3747. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.V.D./Examiner, Art Unit 1798                                                                                                                                                                                                        
/Dennis White/Primary Examiner, Art Unit 1798